              Case 8-20-72814-ast                 Doc 25        Filed 04/13/21           Entered 04/13/21 12:09:42


                                           UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF NEW YORK

              In re: BAHNKEN-DONER, PATRICIA E                                                  § Case No. 8-20-72814-AST
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on August 28, 2020. The undersigned trustee was appointed on August 28, 2020.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                30,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                       0.00
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                30,000.00
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
              Case 8-20-72814-ast                 Doc 25         Filed 04/13/21           Entered 04/13/21 12:09:42

               6. The deadline for filing non-governmental claims in this case was 01/14/2021
       and the deadline for filing governmental claims was 02/24/2021. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $3,750.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $0.00 as interim compensation and now requests the
       sum of $3,750.00, for a total compensation of $3,750.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $190.00, for total expenses of
               2
       $190.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 03/23/2021                    By: /s/R. KENNETH BARNARD, ESQ.
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                               Case 8-20-72814-ast                          Doc 25            Filed 04/13/21                Entered 04/13/21 12:09:42


                                                                                                                                                                                 Exhibit A


                                                                                       Form 1                                                                                    Page: 1

                                              Individual Estate Property Record and Report
                                                               Asset Cases
Case Number: 8-20-72814-AST                                                                     Trustee:         (520840)    R. KENNETH BARNARD, ESQ.
Case Name:          BAHNKEN-DONER, PATRICIA E                                                   Filed (f) or Converted (c): 08/28/20 (f)
                                                                                                §341(a) Meeting Date:        10/07/20
Period Ending: 03/23/21                                                                         Claims Bar Date:             01/14/21

                                  1                                            2                             3                     4                    5                   6

                     Asset Description                                    Petition/              Estimated Net Value           Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                      Unscheduled         (Value Determined By Trustee,     Abandoned            Received by      Administered (FA)/
                                                                           Values              Less Liens, Exemptions,        OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                             and Other Costs)                                                 Remaining Assets

 1        1/2 int in 1003 Canoochee Court, Lake Ariel, PA                     93,000.00                       20,000.00                                 30,000.00                    FA

 2        2020 Jeep Grand Cherokee, Vehicle is leased. Ent                           0.00                            0.00                                    0.00                    FA

 3        Household goods and furnishings                                      1,500.00                              0.00                                    0.00                    FA

 4        Electronics                                                          1,500.00                              0.00                                    0.00                    FA

 5        Wearing apparel                                                      1,250.00                              0.00                                    0.00                    FA

 6        Jewelry                                                              1,500.00                              0.00                                    0.00                    FA

 7        Pets                                                                     100.00                            0.00                                    0.00                    FA

 8        Cash                                                                      75.00                            0.00                                    0.00                    FA

 9        checking account ending 7680 Joint with husband:                         215.00                            0.00                                    0.00                    FA

10        savings account ending 6010 joint with husband:                           75.00                            0.00                                    0.00                    FA

11        checking account ending 6392, joint with Laura E                     6,782.00                              0.00                                    0.00                    FA

12        savings account ending 1136, joint with Laura E                            0.00                            0.00                                    0.00                    FA

13        Interior Creations (unincorporated), 100% owners                           0.00                            0.00                                    0.00                    FA

14        IRA $7,000 deposited 8/25/2020: Invesco                             11,229.00                              0.00                                    0.00                    FA

 14      Assets         Totals (Excluding unknown values)                  $117,226.00                      $20,000.00                                 $30,000.00                 $0.00



      Major Activities Affecting Case Closing:

                    The Trustee has entered into a settlement with respect to the Debtor's interest in real estate

      Initial Projected Date Of Final Report (TFR):          December 31, 2021                    Current Projected Date Of Final Report (TFR):       March 23, 2021 (Actual)




                                                                                                                                                  Printed: 03/23/2021 01:18 PM   V.20.29
                                  Case 8-20-72814-ast                  Doc 25              Filed 04/13/21                Entered 04/13/21 12:09:42


                                                                                                                                                                                     Exhibit B


                                                                                      Form 2                                                                                         Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:         8-20-72814-AST                                                                    Trustee:              R. KENNETH BARNARD, ESQ. (520840)
Case Name:           BAHNKEN-DONER, PATRICIA E                                                         Bank Name:            Metropolitan Commercial Bank
                                                                                                       Account:              ******8812 - Checking Account
Taxpayer ID #:       **-***6150                                                                        Blanket Bond:         $69,289,805.00 (per case limit)
Period Ending: 03/23/21                                                                                Separate Bond: N/A

   1             2                            3                                        4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                                Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                   T-Code              $                  $               Account Balance
03/08/21       {1}         Patricia Bahnken-Doner             Payment received under the stipulation re: real     1110-000               16,000.00                                16,000.00
                                                              estate
03/08/21       {1}         Patricia Bahnken-Doner             Payment received under the stipulation re: real     1110-000                9,000.00                                25,000.00
                                                              estate
03/08/21                   Raymond Doner                      Payment received under the stipulation re: real     1110-000               15,000.00                                40,000.00
                                                              estate
03/08/21       {1}         Raymond doner                      Payment received under the stipulation re: real     1110-000                1,500.00                                41,500.00
                                                              estate
03/08/21       {1}         Patricia Bahnken                   Payment received under the stipulation re: real     1110-000                3,500.00                                45,000.00
                                                              estate
03/08/21                   Raymond Doner                      Reversed Deposit 100003 1 Payment received          1110-000              -15,000.00                                30,000.00
                                                              under the stipulation re: real estate

                                                                                     ACCOUNT TOTALS                                      30,000.00                  0.00        $30,000.00
                                                                                             Less: Bank Transfers                             0.00                  0.00
                                                                                     Subtotal                                            30,000.00                  0.00
                                                                                             Less: Payments to Debtors                                              0.00
                                                                                     NET Receipts / Disbursements                      $30,000.00                  $0.00

                                  Net Receipts :         30,000.00
                                                                                                                                           Net             Net                    Account
                                    Net Estate :        $30,000.00                   TOTAL - ALL ACCOUNTS                                Receipts     Disbursements               Balances

                                                                                     Checking # ******8812                               30,000.00                  0.00          30,000.00

                                                                                                                                       $30,000.00                  $0.00        $30,000.00




{} Asset reference(s)                                                                                                                             Printed: 03/23/2021 01:18 PM       V.20.29
                            Case 8-20-72814-ast              Doc 25         Filed 04/13/21           Entered 04/13/21 12:09:42




Printed: 03/23/21 01:18 PM                    Claims Distribution Register - Exhibit C                                                      Page: 1

                                   Case: 8-20-72814-AST BAHNKEN-DONER, PATRICIA E
                            Claimant /                                       Amount          Amount             Paid           Claim         Proposed
Claim #       Date    Pri   Proof / <Category> / Memo                         Filed          Allowed           to Date        Balance        Payment

Secured Claims:

  2S       10/28/20 100 Internal Revenue Service                       47,717.37              47,717.37            0.00        47,717.37       19,324.00
                        10 Metrotech Center
                        625 Fulton Street
                        Brooklyn, NY 11201
                        <4300-00 Internal Revenue Service Tax Liens (pre-petition)>
  7        12/07/20 100 Capital One Auto Finance, a division of                 0.00             0.00             0.00              0.00            0.00
                        Capital One, N.A.                                                        *
                        4515 N Santa Fe Ave. Dept. APS
                        Oklahoma City, OK 73118
                        <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>
                        Auto loan. No payment will be made on this claim. Claimant holds a lien on a vehicle and maintains its pre-petition rights.
                        Funds to be distributed by the Estate were not derived from the sale of the vehicle which is subject to claimant's lien

                  Total for Priority 100:   40.49678% Paid                  $47,717.37       $47,717.37           $0.00       $47,717.37      $19,324.00

  1S       10/28/20 101 New York State Department of                      970.42            970.42              0.00             970.42             0.00
                        Taxation & Finance
                        Bankruptcy Section
                        P O Box 5300
                        Albany, NY 12205-0300
                        <4800-00 State and Local Tax Liens (pre-pet. income, sales, pers. prop. - not real prop.)>
                  Priority 101:   0% Paid

                                     Total for Secured Claims:              $48,687.79       $48,687.79           $0.00       $48,687.79      $19,324.00


Admin Ch. 7 Claims:

           08/28/20    95   R. KENNETH BARNARD, ESQ.                            190.00          190.00             0.00          190.00           190.00
                            3305 Jerusalem Avenue
                            Suite 215
                            Wantagh, NY 11793
                            <2200-00 Trustee Expenses>
           08/28/20    95   R. KENNETH BARNARD, ESQ.                          3,750.00         3,750.00            0.00         3,750.00        3,750.00
                            3305 Jerusalem Avenue
                            Suite 215
                            Wantagh, NY 11793
                            <2100-00 Trustee Compensation>
           08/28/20    95   LAW OFFICES OF R. KENNETH                       6,336.00           6,336.00            0.00         6,336.00        6,336.00
                            BARNARD
                            3305 Jerusalem Ave.
                            Ste 215
                            Wantagh, NY 11793
                            <3110-00 Attorney for Trustee Fees (Trustee Firm)>
           08/28/20    95   Prager Metis CPA's, LLC                           400.00            400.00             0.00          400.00           400.00
                            401 Hackensack Avenue
                            4th Floor
                            Hackensack, NJ 07601
                            <3310-00 Accountant for Trustee Fees (Trustee Firm)>
                  Total for Priority 95:    100% Paid                       $10,676.00       $10,676.00           $0.00       $10,676.00      $10,676.00



 (*) Denotes objection to Amount Filed
                         Case 8-20-72814-ast               Doc 25    Filed 04/13/21          Entered 04/13/21 12:09:42




Printed: 03/23/21 01:18 PM                 Claims Distribution Register - Exhibit C                                         Page: 2

                                 Case: 8-20-72814-AST BAHNKEN-DONER, PATRICIA E
                         Claimant /                                   Amount         Amount         Paid        Claim       Proposed
Claim #     Date   Pri   Proof / <Category> / Memo                     Filed         Allowed       to Date     Balance      Payment

                              Total for Admin Ch. 7 Claims:          $10,676.00     $10,676.00       $0.00    $10,676.00     $10,676.00


Priority Claims:

  1P      10/28/20 570 New York State Department of                       65.30          65.30        0.00         65.30           0.00
                       Taxation & Finance
                       Bankruptcy Section
                       P O Box 5300
                       Albany, NY 12205-0300
                       <5800-00 Claims of Governmental Units>
  2P      10/28/20 570 Internal Revenue Service                       29,813.21      29,813.21        0.00     29,813.21           0.00
                       10 Metrotech Center
                       625 Fulton Street
                       Brooklyn, NY 11201
                       <5800-00 Claims of Governmental Units>
                Total for Priority 570:   0% Paid                    $29,878.51     $29,878.51       $0.00    $29,878.51          $0.00

                                    Total for Priority Claims:       $29,878.51     $29,878.51       $0.00    $29,878.51          $0.00


Unsecured Claims:

  1U      10/28/20 610 New York State Department of                       24.26          24.26        0.00         24.26           0.00
                       Taxation & Finance
                       Bankruptcy Section
                       P O Box 5300
                       Albany, NY 12205-0300
                       <7100-00 General Unsecured § 726(a)(2)>
  2U      10/28/20 610 Internal Revenue Service                       25,812.81      25,812.81        0.00     25,812.81           0.00
                       10 Metrotech Center
                       625 Fulton Street
                       Brooklyn, NY 11201
                       <7100-00 General Unsecured § 726(a)(2)>
  3       11/03/20 610 JPMorgan Chase Bank, N.A.                       1,482.39       1,482.39        0.00      1,482.39           0.00
                       s/b/m/t Chase Bank USA, N.A.,c/o
                       Robertson, Anschutz & Schneid, P.L.,6409
                       Boca Raton, FL 33487
                       <7100-00 General Unsecured § 726(a)(2)>
  4       11/05/20 610 Daniel Christensen                           2,750,000.00   2,750,000.00       0.00   2,750,000.00          0.00
                       1225 Franklin Avenue, Suite 450
                       Garden City, NY 11530
                       <7100-00 General Unsecured § 726(a)(2)>
  5       11/10/20 610 ACAR Leasing LTD d/b/a GM Financial             3,456.46       3,456.46        0.00      3,456.46           0.00
                       Leasing
                       P.O. Box 183853
                       Arlington, TX 76096
                       <7100-00 General Unsecured § 726(a)(2)>
                         Case 8-20-72814-ast              Doc 25     Filed 04/13/21           Entered 04/13/21 12:09:42




Printed: 03/23/21 01:18 PM                 Claims Distribution Register - Exhibit C                                           Page: 3

                                 Case: 8-20-72814-AST BAHNKEN-DONER, PATRICIA E
                         Claimant /                                   Amount          Amount         Paid         Claim       Proposed
Claim #     Date   Pri   Proof / <Category> / Memo                     Filed          Allowed       to Date      Balance      Payment

  6       11/24/20 610 Department Stores National Bank                   288.12          288.12        0.00         288.12           0.00
                       c/o Quantum3 Group LLC
                       PO Box 657
                       Kirkland, WA 98083-0657
                       <7100-00 General Unsecured § 726(a)(2)>
                Total for Priority 610:   0% Paid                  $2,781,064.04   $2,781,064.04      $0.00   $2,781,064.04         $0.00

                                Total for Unsecured Claims:        $2,781,064.04   $2,781,064.04      $0.00   $2,781,064.04         $0.00


                                             Total for Case :      $2,870,306.34   $2,870,306.34      $0.00   $2,870,306.34    $30,000.00
              Case 8-20-72814-ast          Doc 25     Filed 04/13/21       Entered 04/13/21 12:09:42




                                 TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

            Case No.: 8-20-72814-AST
            Case Name: BAHNKEN-DONER, PATRICIA E
            Trustee Name: R. KENNETH BARNARD, ESQ.
                                               Balance on hand:                          $          30,000.00
             Claims of secured creditors will be paid as follows:

Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                              Asserted       of Claim          to Date              Payment
   1S        New York State                         970.42            970.42                 0.00             0.00
             Department of Taxation &
             Finance
   2S        Internal Revenue Service           47,717.37           47,717.37                0.00      19,324.00
   7         Capital One Auto Finance,                0.00               0.00                0.00             0.00
             a division of Capital One,
             N.A.
                                               Total to be paid to secured creditors:    $          19,324.00
                                               Remaining balance:                        $          10,676.00

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments       Proposed
                                                                                       to Date      Payment
Trustee, Fees - R. KENNETH BARNARD, ESQ.                             3,750.00                0.00       3,750.00
Trustee, Expenses - R. KENNETH BARNARD, ESQ.                          190.00                 0.00           190.00
Attorney for Trustee, Fees - LAW OFFICES OF R.                       6,336.00                0.00       6,336.00
KENNETH BARNARD
Accountant for Trustee, Fees - Prager Metis CPA's, LLC                400.00                 0.00           400.00
                           Total to be paid for chapter 7 administration expenses:       $          10,676.00
                           Remaining balance:                                            $               0.00

              Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments       Proposed
                                                                                       to Date      Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:   $                  0.00
                           Remaining balance:                                            $                  0.00




   UST Form 101-7-TFR (05/1/2011)
                Case 8-20-72814-ast          Doc 25      Filed 04/13/21       Entered 04/13/21 12:09:42




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $29,878.51 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1P           New York State Department of Taxation &                    65.30                 0.00              0.00
               Finance
  2P           Internal Revenue Service                               29,813.21                 0.00              0.00
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 2,781,064.04 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1U           New York State Department of Taxation &                    24.26                 0.00              0.00
               Finance
  2U           Internal Revenue Service                               25,812.81                 0.00              0.00
  3            JPMorgan Chase Bank, N.A.                               1,482.39                 0.00              0.00
  4            Daniel Christensen                                 2,750,000.00                  0.00              0.00
  5            ACAR Leasing LTD d/b/a GM Financial                     3,456.46                 0.00              0.00
               Leasing
  6            Department Stores National Bank                           288.12                 0.00              0.00
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
               Case 8-20-72814-ast          Doc 25      Filed 04/13/21      Entered 04/13/21 12:09:42




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
